                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA

 SCHYERLE BEAL and KENNY BEAL,                 Case No. 2:21-cv-00635-MCE-DB

               Plaintiffs,                     Hon. Morrison C. England, Jr.
                                               Courtroom 7
        v.
                                               ORDER GRANTING STIPULATION OF
                                               VOLUNTARY PARTIAL DISMISSAL AND
 BOSTON SCIENTIFIC CORPORATION,                TO EXTEND TIME FOR DEFENDANT
 AND DOES 1 TO 5, INCLUSIVE                    BOSTON SCIENTIFIC CORPORATION TO
                                               ANSWER REMAINING CLAIMS
               Defendant.
                                               Complaint filed:       April 8, 2021


       The Parties’ Stipulation of Voluntary Partial Dismissal and to Extend Time for Defendant
Boston Scientific Corporation to Answer Remaining Claims was filed on June 17, 2021, in

Courtroom 7 of the above-entitled Court, the Honorable Morrison C. England, Jr. presiding.

       Having all the evidence submitted with the stipulation, the arguments of counsel, and all

other matters presented to the Court, it is hereby ORDERED that:

       1.     Plaintiffs’ entire Third Cause of Action, for Breach of Express Warranty, is

dismissed with prejudice;

       2.     Plaintiffs’ claims for punitive or exemplary damages are dismissed with prejudice;

and



                                            -1-
                                   ORDER GRANTING STIPULATION OF VOLUNTARY PARTIAL DISMISSAL
                                AND TO EXTEND TIME FOR DEFENDANT TO ANSWER REMAINING CLAIMS
                                                                  CASE NO. 2:21-CV-00635-MCE-DB
       3.     Defendant Boston Scientific Corporation’s deadline to respond to the remaining

claims in the Amended Complaint is extended by fourteen (14) days, from June 17, 2021 to July

2, 2021.

       IT IS SO ORDERED.



Dated: June 24, 2021
